Filed Pursuant to Rule 497(c) 1933 Act File No. 333-17391 1940 Act File No. 811-07959 ADVISORS SERIES TRUST On behalf of Advisors Series Trust and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated February 28, 2014, to the Prospectus for the Fort Pitt Capital Total Return Fund, which was filed pursuant to Rule 497(c) on March 5, 2014.The purpose of this filing is to submit the 497(c) filing dated February 28, 2014, in XBRL for the Fort Pitt Capital Total Return Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE MILW_10987635.1
